  Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 1 of 15 PageID #:2409



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COUNTY OF COOK,                             )
                                            )   Case No. 1:14-cv-09548
            Plaintiff,                      )
                                            )   Hon. Gary Feinerman
      v.                                    )
                                            )   Mag. Judge Mary Rowland
WELLS FARGO & CO., et al.,                  )
                                            )
            Defendants.                     )

  DEFENDANTS’ MOTION TO COMPEL ANSWERS TO INTERROGATORY NO. 1




                                        1
     Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 2 of 15 PageID #:2410



         Defendants Wells Fargo & Co., Wells Fargo Financial, Inc., and Wells Fargo Bank, N.A.

(collectively, “Wells Fargo”) respectfully move under Fed. R. Civ. P. 37 to compel Plaintiff

County of Cook (“County”) to provide, in response to Wells Fargo’s Interrogatory No. 1, the

names and contact information for the “confidential witnesses” whose statements the County

relied upon in the Second Amended Complaint (the “SAC”). The County represented to this

Court in the SAC that alleged statements made by “confidential witnesses” provide a factual

basis for accusing Wells Fargo of violating the Fair Housing Act. The County also argued that

the alleged statements of these “confidential witnesses” provided a basis for the Court to deny

Wells Fargo’s motion to dismiss and allow this case to reach discovery. But when asked in

discovery to identify the “confidential witnesses” the County backtracked, contending that the

facts underlying those allegations are no longer “relevant” because the County has not decided

whether it will “rely on anything from confidential witnesses at summary judgment or at trial.”

         The County’s obstruction of such basic discovery is remarkable—in nearly five years of

litigating similar Fair Housing Act (“FHA”) cases, Wells Fargo has never confronted a plaintiff

that refused to identify alleged “confidential witnesses” in discovery. The federal pleading

standards do not permit a plaintiff to make allegations in a complaint and later contend that the

allegations may be irrelevant after the pleading survives a motion to dismiss. The County’s

objections to producing this information are baseless. This Motion concerns both the integrity of

the judicial process and Wells Fargo’s fundamental right to take discovery on the factual basis

underlying the SAC’s allegations.

I.       Background Regarding the County’s Refusal to Identify the Confidential Witnesses

         To support its FHA claims, the County alleges that six anonymous former Wells Fargo

employees, each of whom is referenced in the SAC only as a “CW” or “confidential witness,”



                                                2
    Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 3 of 15 PageID #:2411



gave statements regarding misconduct by Wells Fargo. (SAC ¶¶ 166-214.) The County alleges,

for example, that:

             “CW2 confirmed that he . . . received ‘color-coded maps’ that detailed the
             concentrations of African American and Latino borrowers in []
             neighborhoods,” (id. at ¶ 174); and

             “According to a former Mortgage Consultant Wells Fargo employed from
             October 2003 through December 2006, and again in 2008 in another capacity
             (“CW3”), Wells Fargo trained its employees to ‘scrub’ (i.e., review) internal
             Wells Fargo mortgage data.” (Id. at ¶ 189.)

         The County also expressly relied on the confidential witness allegations in a brief that it

submitted, subject to Rule 11, in opposition to Wells Fargo’s motion to dismiss the SAC. (See

Opp’n to Mot. to Dismiss [Dkt. No. 112].) Specifically, the County argued that the SAC should

survive dismissal and reach discovery because “Defendants’ alleged actions also are supported

by confidential witnesses” and because “the County presented statements from former bank

employees establishing that the Bank intentionally discriminated against minority borrowers.”

(Id. at 4 n.3 (citing ¶¶ 161-76, 180-87, 203-06), 19 n.23 (citing ¶¶167-83, 186-93, 199, 204-

212).)

         After the Court resolved the motion to dismiss and the case proceeded to discovery,

Wells Fargo’s Interrogatory No. 1 asked the County to identify and provide contact information

for “each of the individuals described in the Complaint as ‘CW1,’ ‘CW2,’ ‘CW3,’ ‘CW4,’

‘CW5,’ and ‘CW6.’” (the “Interrogatory”) (See Defs’ First Set of Interrogatories, attached hereto

as Ex. A.) In response, the County refused to reveal the identities and contact information of the

confidential witnesses alleged in the SAC.1 (See Pl.’s Resp. to Defs.’ First Set of Interrogatories,


1
  This Motion also implicates Wells Fargo’s Request for Production No. 1, which asked the
County to produce “(a) any statements made by CW1, CW2, CW3, CW4, CW5, and CW6, (b)
all documents identifying CW1, CW2, CW3, CW4, CW5, and CW6, (c) all communications
between Plaintiff and CW1, CW2, CW3, CW4, CW5, and CW6, (d) all documents CW1, CW2,
                                                  3
  Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 4 of 15 PageID #:2412



attached hereto as Ex. B, at 4.) The County objects that (1) “the information sought is not

relevant to any party’s claims or defenses,” (2) “it is not proportional to the needs of the case,”

(3) “it is not important in resolving the issues in this case,” and (4) “the burden of providing this

information outweighs its likely benefit.” (Id.) (emphasis added) The County also “objects to

Defendants’ request for the identification of and contact information concerning CW1-6 as

protected by the work product doctrine, and the informer’s privilege.” (Id.)

       The County’s refusal to identify its confidential witnesses is without precedent in the

many other similar FHA actions that have been filed against Wells Fargo since 2013. Like the

County’s SAC, all of the similar FHA complaints against Wells Fargo have included allegations

of “confidential witness” statements. See, e.g., Compl., City of Los Angeles v. Wells Fargo, No.

2:13-cv-09007 (C.D. Cal.) (Dkt. No. 1) ¶¶ 101-126, 129-130, 132-143; Am. Compl., City of

Miami Gardens v. Wells Fargo, No. 1:14-cv-22203 (S.D. Fla.) (Dkt. No. 20) ¶¶ 98-111, 116-

123. None of the local government entity plaintiffs in those cases has ever refused to provide the

identities of the alleged “confidential witnesses” to Wells Fargo in discovery. Indeed, one district

court did not even permit “confidential witness” allegations at the pleading stage, and in granting

Wells Fargo’s motion to dismiss held that “if statements attributed to certain witnesses are

included in the [second amended] complaint, then the Court will require that the witnesses are

identified by name and not as ‘confidential witnesses,’ ‘CW1,’ ‘CW2,’ and the like.” Order of

Dismissal Without Prejudice, City of Miami Gardens v. Wells Fargo, 14-cv-22203 (S.D. Fla.)

(Dkt. No. 28) at 2.




CW3, CW4, CW5, and CW6 provided to Plaintiff, and (e) all documents Plaintiff provided to
CW1, CW2, CW3, CW4, CW5, and CW6.” The County responded that it “has no responsive
nonprivileged/protected documents.”

                                                 4
  Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 5 of 15 PageID #:2413



       Significantly, “confidential witness” discovery in the only two FHA cases against Wells

Fargo to have reached summary judgment—both of which were resolved in favor of Wells

Fargo—revealed that the confidential witnesses did not make the statements attributed to them in

the complaints. City of Los Angeles v. Wells Fargo, No. 2:13-cv-09007, 2015 WL 4398858, at *6

n.3 (C.D. Cal. July 17, 2015), aff'd, 691 Fed. App’x. 453 (9th Cir. 2017); City of Miami Gardens

v. Wells Fargo, No. 1:14-cv-22203, 2018 WL 3213488, at *8 (S.D. Fla. June 29, 2018). The

current status of discovery in this case suggests that history may repeat itself: despite the

allegations of the SAC quoting statements supposedly made by the confidential witnesses, in

response to Wells Fargo’s Interrogatory No. 14, the County recently admitted that it “has not had

any communications with these individuals.” (See Pl.’s Resp. to Defs’ Second Set of

Interrogatories, attached hereto as Ex. C, at 20-21.)

II.    Wells Fargo Is Entitled to Discover the Factual Basis for the Confidential Witness
       Allegations of the SAC, and No Authority Permits the County to Avoid Discovery by
       Claiming That It May Decide Not to Rely on the Allegations at Summary Judgment

       The County improperly objects that the identity and contact information of the

confidential witnesses “is not relevant to any party’s claims or defenses.” (Ex. B at 4.) Under

Rule 26(b)(1) and 28 U.S.C. § 3602(f), it is difficult to conceive of any possible basis for the

County’s relevance objection—the SAC expressly alleges that these witnesses made statements

regarding Fair Housing Act discrimination that they supposedly observed. It is axiomatic that the

purpose of discovery is to uncover the evidence supporting or refuting the allegations of a

complaint. And the County’s confidential witness allegations are not trivial; at least 33

paragraphs of the SAC attribute statements or observations to the six confidential witnesses. (See

SAC ¶¶ 166-83, 189-90, 196, 203-212, 214, 256); see also Johnson v. Tellabs, Inc., No. 02-cv-

4356, slip op. at 2 (N.D. Ill. Mar. 31, 2008) (ECF No. 170) (“Tellabs II”) (when plaintiffs rely on



                                                 5
     Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 6 of 15 PageID #:2414



confidential witnesses in a complaint, the identities of those witnesses are “unquestionably

relevant” and “clearly discoverable.”).2 Indeed, the only non-conclusory allegations in the SAC

supporting the County’s disparate-treatment claim are statements by confidential witnesses. In

order to defend themselves against the County’s claims, Defendants must be able to depose the

confidential witnesses to test the veracity and reliability of their statements in the SAC.3

          Apparently to justify its refusal to provide the requested information, the County stated at

the September 18, 2018 hearing that it has not yet decided whether or not it will “rely on

anything from confidential witnesses at summary judgment or at trial.” (Ex. E, Sept. 18, 2018

Hr’g Tr. at 5:17-6:7.) A plaintiff cannot circumvent its Rule 11 or Rule 26 obligations with a

self-serving statement that it may not rely on certain allegations at the proof stage. It is well-

settled that a plaintiff must participate in discovery concerning its allegations, regardless of the

information the plaintiff may choose to use later in the proceedings. See United States v. Lewis,

No. 07-cr-07, 2008 WL 5083131, at *7 (N.D. Ill. Nov. 25, 2008), aff’d, 641 F.3d 773 (7th Cir.

2011) (ordering disclosure of the identity of an informant who “participated in and witnessed the

events alleged” and recognizing that witness was not likely to be called by the plaintiff at trial).

          The consequences of the legal standard that the County urges the Court to accept are

untenable. A plaintiff would be able, despite the requirements of Rule 11, to present materially

false allegations in a complaint to survive a motion to dismiss, and then contend that the truth of

the allegations cannot be tested in discovery because the plaintiff does not intend to reply upon

the allegations to prove its case. Such a standard would defy the Federal Rules of Civil

Procedure and allow fishing expeditions by a party merely hoping that discovery will provide the

2
    A copy of this decision is attached hereto as Exhibit D.
3
  Defendants’ need to test the veracity of the confidential witnesses’ statements is particularly
pressing in light of the County’s recent revelation that the County “has not had any
communications with” the confidential witnesses. (See Ex. C, at 20-21.)

                                                   6
  Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 7 of 15 PageID #:2415



basis for a lawsuit. Yet, it is a longstanding rule that “factual allegations [] must not be

speculative or conclusory because discovery is not intended to be a fishing expedition.”

Higgason v. Lemmon, 6 F. App’x 433, 436 (7th Cir. 2001) (emphasis added); Brandt v. Schal

Assocs., Inc., 121 F.R.D. 368, 374 (N.D. Ill. 1988) (a plaintiff “cannot rely on the results of

extensive post-filing discovery to provide the justification for bringing suit in the first place”).

       In any event, discovery is not limited to information on which the County will rely in

support of its claims at summary judgment or trial—rather, discovery encompasses all facts and

issues raised in a complaint, including those facts that tend to disprove the claims. And

discovery of the “confidential witness” allegations in the only two cases to have reached

summary judgment have done just that. In granting summary judgment to Wells Fargo in a

similar FHA suit filed by Los Angeles, a district court observed that the “Complaint contains

several suspicious allegations of purposeful discrimination,” including allegations attributed to

“a confidential Wells Fargo employee, identified as ‘CW2’ in the complaint,” but “[o]nce

litigation began, CW2 gave a sworn statement that he ‘did not make the statements that are

attributed to ‘CW2’ in the City of L.A.’s legal complaint.” Los Angeles, 2015 WL 4398858, at

*6 n.3. Similarly, in granting summary judgment to Wells Fargo in a related FHA lawsuit filed

by Miami Gardens, another district court found that evidence from such a witness did not support

the FHA claims. See City of Miami Gardens, 2018 WL 3213488, at *8. The County presented

very serious allegations attributed to “confidential witnesses,” and Wells Fargo is entitled to test

the truth of the allegations in discovery.

III.   There is no Burden to Producing Information Regarding the Confidential Witnesses

       The County also makes boilerplate proportionality and burden objections to the

Interrogatory. (Ex. B at 4.) But the County strains credibility by asserting that the burden of

providing six names, addresses, and phone numbers is somehow too great or outweighs the
                                                   7
  Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 8 of 15 PageID #:2416



benefit of Defendants’ deposing the confidential witnesses and testing the veracity and reliability

of their statements in the SAC. That is nonsense, and counsel for the County admitted as much

during the parties’ meet and confer teleconference on September 24, 2018, when counsel stated

that it would not be a burden to produce the names and contact information for each of the

confidential witnesses. Accordingly, these objections should be over-ruled and the County

should be ordered to produce the sought-after information.

IV.    The Work Product Doctrine Does Not Protect Underlying Facts About the
       Confidential Witnesses

       The County’s objection that the confidential witnesses’ identities and contact information

are protected by the work-product doctrine is meritless. While the work-product doctrine protects

an attorney’s “mental impression,” “mental processes,” “thoughts,” and “personal beliefs” from

disclosure during discovery, Hickman v. Taylor, 329 U.S. 495, 508-14 (1947), it “does not

protect factual information that a lawyer obtains when investigating a case.” EEOC v. Jewel

Food Stores, Inc., 231 F.R.D. 343, 346 (N.D. Ill. 2005) (citations omitted). Indeed, “a party may

properly inquire into the identity and location of persons having knowledge of relevant facts.” Id.

at 346-47 (rejecting argument that disclosing the identities of individuals its lawyers interviewed

would “invade the attorneys’ mental processes, by revealing whom [defendant’s] attorneys

deemed important enough to interview” and ordering disclosure of the persons who made

statements relating to allegations in the complaint); see also Tellabs II, slip op. at 2 (granting

motion to compel because the Court “has not found any [] cases” supporting plaintiffs’ assertion

that the work-product doctrine protects identities of confidential witnesses cited in complaint);

Plumbers and Pipefitters Local Union No. 630 Pension-Annuity Tr. Fund v. Arbitron, Inc., 278

F.R.D. 335, 340 (S.D.N.Y. 2011) (“[T]he names of the persons identified in the [complaint] as

confidential informants are not entitled to any work product protection”). The confidential


                                                8
     Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 9 of 15 PageID #:2417



witnesses’ names and contact information are clearly underlying facts that are not protected by

the work product doctrine and the County must provide them to Defendants.

V.       The Informer’s Privilege Does Not Protect the Identities of the Confidential
         Witnesses

         The County further objects to Interrogatory No. 1 on the ground that the confidential

witnesses’ identities and contact information are protected by the informer’s privilege. The

doctrine is wholly inapplicable under these circumstances.

         A.     The Seventh Circuit no longer recognizes the informer’s privilege in civil
                litigation.

         The Seventh Circuit’s most recent decisions addressing this issue unequivocally held that

“[t]here is no ‘informer’s privilege’ in civil litigation.” Higginbotham v. Baxter Int’l, Inc., 495

F.3d 753, 757 (7th Cir. 2007). The Seventh Circuit has further explained that because informants

whose statements are relied upon in a civil complaint “have no evidentiary privilege, their

identity will be revealed in pretrial discovery.” Makor Issues & Rights, Ltd. v. Tellabs Inc. 513

F.3d 702, 711 (7th Cir. 2008) (“Tellabs I”).4 This Court has applied these holdings on at least one

occasion to order plaintiffs to respond to an interrogatory virtually identical to the one at issue

here. See Tellabs II, slip op. at 2 (ordering plaintiffs to respond to interrogatory seeking identities

of confidential witnesses cited in complaint because “the Seventh Circuit made clear that a

plaintiff cannot maintain the confidentiality of an informant upon whom he or she relies in a

complaint”); see also City of Livonia Emps.’ Ret. Sys. v. The Boeing Co., No. 09-cv-7143, 2010

WL 2169491, at *5 (N.D. Ill. May 26, 2010) (“Boeing is entitled to learn [confidential witness

identities] in discovery” because “‘[t]here is no informer’s privilege in civil litigation.’”)

4
  While there are some Seventh Circuit decisions condoning the use of informer’s privilege in
civil litigation, see, e.g., Dole v. Local 1942, Int’l Bhd. of Elec. Workers, AFL-CIO, 870 F.2d 368
(7th Cir. 1989), those decisions all predate Higginbotham and Tellabs, which rejected the use of
informer’s privilege in non-criminal cases after a motion to dismiss has been denied.

                                                  9
 Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 10 of 15 PageID #:2418



(quoting Higginbotham, 495 F.3d at 757). As the Seventh Circuit has made clear that such

protections are no longer available in private litigation, the County’s objection must be over-

ruled and, as this Court noted during the September 18, 2018 hearing, “the veil is going to have

to come off.” (Ex. E at 5:15.)

       B.      The informer’s privilege only protects information conveyed to law
               enforcement officials.

       Even if the Seventh Circuit still recognized the use of the informer’s privilege in civil

litigation, which it does not, the County cannot invoke the privilege here because the privilege

only protects the identities of individuals who relay information to officials charged with

enforcing the law, which the County cannot claim to be in this litigation.

       “What is usually referred to as the informer’s privilege is in reality the Government’s

privilege to withhold from disclosure the identity of persons who furnish information of

violations of law to officers charged with enforcement of that law.” Roviaro v. United States,

353 U.S. 53, 59 (1957) (emphasis added). “The scope of the privilege is limited by its underlying

purpose,” which is “the furtherance and protection of the public interest in effective law

enforcement.” Id. at 59-60 (emphasis added). In other words, in order to avail itself of the

informer’s privilege in this litigation, the County must be acting as an officer charged with

enforcing the law. But the County does not, and cannot, claim to be an “officer[] charged with

enforcement of” the FHA. See id. The FHA provides for only three enforcement mechanisms: by

the Secretary of Housing and Urban Development; by the Attorney General; and, as in this case,

by “private persons” in “civil actions.” 42 U.S.C. §§ 3612-14. The County explicitly conceded

that it is not acting as a law enforcement officer in this case by pleading that it “brings this action

for its own damages pursuant to the private persons civil enforcement provisions” of the FHA.




                                                  10
  Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 11 of 15 PageID #:2419



See SAC at ¶ 19 (citing 42 U.S.C. § 3613) (emphasis added). That concession alone is fatal to

the invocation of the informers’ privilege.

        That the County is a municipal government entity does not transform it into a law

enforcement officer, particularly not when the County has explicitly identified itself as a private

person for purposes of civil litigation. As the Court has noted, the County “disavowed bringing

this suit in a representative capacity, or as a ‘parens patriae,’ on behalf of its residents” so that it

might “avoid walking into the claim preclusion trap set by the 2012 DOJ and Illinois Attorney

General consent decrees, which compensated Cook County residents for their injuries.” Cty. of

Cook v. Wells Fargo & Co., 115 F. Supp. 3d 909, 919-20 (N.D. Ill. 2015). The County cannot

simultaneously claim on the one hand to be a “private person[]” suing “for its own damages” to

avoid the effects of claim preclusion, while on the other claim to be an officer enforcing the law

to shield presumptively discoverable facts from discovery. Courts have refused to apply the

informer’s privilege where, like here, government entities are not acting as law enforcement

officials. See, e.g., Fruchtman v. Town of Dewey Beach, 886 F. Supp. 2d 427, 428 (D. Del. 2012)

(rejecting invocation of informer’s privilege by town mayor in property zoning dispute because

general grant of power to faithfully execute laws “does not grant to [the mayor] the degree of

participation in law enforcement required to confer the status of law enforcement official for

purposes of invoking the informer’s privilege”). The result here should be no different.

        C.      The Defendants’ need for the confidential witnesses’ identities outweighs the
                County’s interest in keeping them confidential.

        Even if the County could properly invoke the informer’s privilege in private civil

litigation where it is not acting as a law enforcement officer, which it cannot, the Defendants’

need for the confidential witnesses’ names and contact information outweighs the County’s

interest in keeping the identities confidential.


                                                   11
 Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 12 of 15 PageID #:2420



       The informer’s privilege is limited by “fundamental requirements of fairness.” Roviaro,

353 U.S. at 60. “Where the disclosure of an informer’s identity . . . is relevant and helpful to the

defense of an accused, or is essential to a fair determination of a cause, the privilege must give

way.” Id. at 60-61. To determine whether to disclose an informer’s identity, courts must

“balanc[e] the public interest in protecting the flow of information against the [defendant’s] right

to prepare his defense,” considering “the crime charged, the possible defenses, the possible

significance of the informer’s testimony, and other relevant factors.” Id. at 62. “Informants who

play major roles” in the conduct being charged “will likely offer more significant testimony than

those whose participation is merely peripheral.” United States v. Delgado, No. 02-cr-50002-4,

2002 WL 1467653, at *1 (N.D. Ill. July 3, 2002); see also United States v. Dawson, 243 F. Supp.

2d 780, 781 (N.D. Ill. 2003) (where informant is “heavily involved” in the charged conduct, “the

defendant’s right to prepare an adequate defense outweighs the government’s privilege to keep

the informant’s identity secret”). For the reasons explained in detail in Section II above, the

confidential witnesses’ identities are “relevant” and not only helpful but essential to Defendants’

ability to investigate the allegations of and develop defenses to the County’s SAC.

VI.    Certification Pursuant to Fed. R. Civ. P. 37(a)(1)

       Pursuant to Rule 37(a)(1) of the Federal Rules of Civil Procedure, counsel for Wells

Fargo hereby certifies that they have conferred with counsel for the County in a good-faith effort

to resolve by agreement the issues raised in this motion. Specifically, counsel for Wells Fargo

(Nicola Bunick, Hannah Koesterer, Abram Moore, Nicole Mueller, and Peter Wilson) and

counsel for the County (James Evangelista, Kristi McGregor, and Birt Reynolds) participated in

a teleconference in which they conferred in good faith by telephone call on September 17, 2018.

On September 18, 2018, counsel for Wells Fargo (Abram Moore, Nicole Mueller, Peter Wilson,



                                                12
 Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 13 of 15 PageID #:2421



and Sheldon Zenner) met with counsel for the County (Jim Evangelista and Birt Reynolds) in

person regarding their respective positions on the issues in the foregoing motion, but the parties

were unable to reach an agreement.

                                        CONCLUSION

       For the foregoing reasons, the Court should order the County to respond to Defendants’

Interrogatory No. 1.




                                               13
 Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 14 of 15 PageID #:2422



Dated: October 2, 2018             Respectfully submitted,

                                   WELLS FARGO & CO., WELLS FARGO
                                   FINANCIAL, INC., AND WELLS
                                   FARGO BANK, N.A


                                   By: /s/ Abram I. Moore _______________

                                   K&L GATES LLP
                                   Paul F. Hancock
                                   Paul.Hancock@klgates.com
                                   Olivia Kelman@klgates.com
                                   200 South Biscayne Blvd., Suite 3900
                                   Miami, Florida 33131-2399

                                   Abram I. Moore
                                   Nicole C. Mueller
                                   abe.moore@klgates.com
                                   nicole.mueller@klgates.com
                                   70 West Madison Street, Suite 3100
                                   Chicago, Illinois 60602
                                   KATTEN MUCHIN ROSENMAN LLP
                                   Sheldon T. Zenner
                                   Sheldon.Zenner@kattenlaw.com
                                   David C. Bohan
                                   David.Bohan@kattenlaw.com
                                   Peter G. Wilson
                                   Peter.Wilson1@kattenlaw.com
                                   Hannah O. Koesterer
                                   Hannah.Koesterer@kattenlaw.com
                                   525 W. Monroe Street
                                   Chicago, Illinois 60661-3693
                                   Tel: (312) 902-5200
                                   Fax: (312) 902-1061

                                   Attorneys for Defendants




                                       14
 Case: 1:14-cv-09548 Document #: 193 Filed: 10/02/18 Page 15 of 15 PageID #:2423



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018, I caused a true and correct copy of the foregoing

to be served upon the following counsel of record as of this date by filing same through the ECF

system:

                                     James M. Evangelista
                                     David J. Worley
                                     Kristi Stahnke McGregor
                                     EVANGELISTA WORLEY LLC
                                     8100 A Roswell Road, Suite 100
                                     Atlanta, GA 30350
                                     jim@ewlawllc.com
                                     david@ewlawllc.com
                                     kristi@ewlawllc.com

                                     James D. Montgomery, Sr.
                                     John K. Kennedy
                                     JAMES D. MONTGOMERY &
                                     ASSOCIATES LTD.
                                     One North LaSalle Street, Suite 2450
                                     Chicago, Illinois 60602
                                     jmontgomery@jdmlaw.com
                                     jkennedy@jdmlaw.com

                                     Sanford P. Dumain
                                     Peggy J. Wedgworth
                                     Melissa R. Clark
                                     Jennifer S. Czeisler
                                     J. Birt Reynolds
                                     MILBER TADLER PHILLIPS
                                     GROSSMAN LLP
                                     One Pennsylvania Plaza, Suite 1920
                                     New York, NY 10119
                                     sdumain@milberg.com
                                     pwedgworth@milberg.com
                                     mclark@milberg.com
                                     jczeisler@milberg.com
                                     breynolds@milberg.com


                                                            /s/ Abram I. Moore




                                               15
